KAREN LeCRAFT HENDERSON, Circuit Judge,
with whom GINSBURG, Chief Judge, and SENTELLE, Circuit Judge, join,
dissenting:
Under what circumstances may a defendant raise at resentencing an objection that he failed to raise at his original sentencing? Until today, our decision in United States v. Whren, 111 F.3d 956 (D.C.Cir.1997), cert. denied, 522 U.S. 1119, 118 S.Ct. 1059, 140 L.Ed.2d 120 (1998), provided a relatively straightforward and sensible answer to the district judges of this circuit:
[U]pon a resentencing occasioned by a remand, unless the court of appeals expressly directs otherwise, the district court may consider only such new arguments or new facts as are made newly relevant by the court, of appeals’ decision — whether by'the reasoning or by the result.
Whren, 111 F.3d at 960. At best, the majority opinion misunderstands and misapplies this rulé. At worst, the court has jettisoned Whren sub silentio. Accordingly, and for the reasons set forth below, I respectfully dissent.
* * #
Before a three-judge panel of this court, the appellant, JoAnn McCoy, sought remand' and reconsideration of the district court’s May 9, 2001 judgment resentencing her to 33 months in prison and five years of supervised release. See generally United States v. McCoy, 280 F.3d 1058 (D.C.Cir.2002) (McCoy II). She contended that the district court erred in refusing to consider her objection — made under Application Note 7 of U.S.S.G. § 3C1.1 — to the obstruction-of-justice enhancement added to her perjury offense level. Although McCoy acknowledged that she did not raise the Note 7 objection at her original *568sentencing, she argued that the court’s remand for resentencing in United States v. McCoy, 242 F.3d 899 (D.C.Cir.) (McCoy I), cert. denied, 534 U.S. 872, 122 S.Ct. 166, 151 L.Ed.2d 114 (2001), made the objection “newly relevant.” On February 22, 2002 a divided panel rejected McCoy’s contention, holding that she had waived her Note 7 objection by failing to raise it at her original sentencing. On June 12 the full court granted McCoy’s petition for rehearing en banc and vacated the panel’s judgment. Today the majority (1) holds that “a proper application of Rule 32 required the district court in resentencing to decide whether McCoy’s failure to raise her Application Note 7 argument was ‘for good cause shown,’ ” maj. op. at 565 (quoting Fed. R.CRIM.P. 32(b)(6)(D)); and (2) intimates that McCoy’s failure to raise the objection at her original sentencing was for good cause, see id. at 565-66. The court errs on both counts.
I.
I do not believe that Rule 32(b)(6)(D) required the district court at resentencing to decide whether McCoy failed “[f]or good cause shown” to raise the Note 7 objection at her original sentencing. Rule 32(a) provides that “[w]hen a presentence investigation and report are made ... [the] sentence should be imposed without unnecessary delay following completion of the process prescribed by subdivision (b)(6).” FedR.CeimP. 32(a). In turn, the process prescribed by subdivision (b)(6) requires, first, that the probation officer furnish the presentence report to the defendant, the defendant’s counsel and the government’s counsel. See Fed.R.CeimP. 32(b)(6)(A). Next, “[w]ithin 14 days after receiving the presentence report,” the parties are to “communicate in writing to the probation officer, and to each other,” any objection they have to any of the “sentencing classifications [or] sentencing guideline ranges ... contained in or omitted from the pre-sentence report.” FedR.CRImP. 32(b)(6)(B). Not later than seven days before the sentencing hearing, the probation officer must furnish to the district court and to the parties the revised pre-sentence report and an addendum setting forth unresolved sentencing objections. See Fed.R.CrimP. 32(b)(6)(C). Finally, pursuant to the provision upon which the majority places so much weight:
Except for any unresolved objection under subdivision (b)(6)(B), the court may, at the hearing, accept the presentence report as its findings of fact. For good cause shown, the court may allow a new objection to be raised at any time before imposing sentence.
FedR.CRImP. 32(b)(6)(D).
Rending a few phrases from the broader context of this scheme, see maj. op. at 564-65, the majority tortures the Rule until it confesses. When Rule 32 is read as a whole, see United Savings Ass’n v. Timbers of Inwood Forest Associates, 484 U.S. 365, 371, 108 S.Ct. 626, 98 L.Ed.2d 740 (1988) (“Statutory construction ... is a holistic endeavor.”), Rule 32(b)(6)(D) is construed more plausibly another way. By requiring “completion of the process prescribed by subdivision (b)(6)” “[w]hen a presentence ... report [is] made under subdivision (b)(1),” the Rule on its face contemplates that where, as here, a pre-sentence report is made at resentencing— the initial report at resentencing being just as much a “presentence ... report” as the initial report at the original sentencing— the parties will participate in a “process” separate from (and no doubt shorter than) the one undertaken at the original sentencing proceeding. Fed.R.CrimP. 32(a) (“The time limits prescribed in subdivision (b)(6) may be either shortened or lengthened for good cause.”). Rule 32(b)(6)(D)’s inclusion *569as part of the integrated (b)(6) procedure manifests that the reference to “a new objection” includes only those objections unavailable at the Rule 82(b)(6)(B) stage of any one sentencing. See Fed.R.CrimP. 32(b)(6)(B); see also infra note 1. Thus, I do not read the Rule’s “new objection” language to permit a defendant to “revive in the second round an issue he allowed to die in the first.” Whren, 111 F.3d at 960.
Nothing in the Rule precludes the interpretation I urge. Only one other circuit, the Tenth, adopts the majority’s contrary construction. See United States v. Moore, 83 F.3d 1231, 1235 (10th Cir.1996) (holding, in section 2255 context, that district court’s refusal to conduct de novo resen-tencing “was potentially in conflict with the ability of the parties to move to raise new issues with respect to the presentence report at any time prior to the imposition of sentence” where they have “good cause” to do so (citing Fed.R.Crim.P. 32(b)(6)(B))). The Tenth Circuit, of course, adheres to the de novo resentencing approach, see United States v. Smith, 930 F.2d 1450, 1456 (10th Cir.) (“fully de novo resentenc-ing is entirely appropriate” (quotations omitted)), cert. denied, 502 U.S. 879, 112 S.Ct. 225, 116 L.Ed.2d 182 (1991), an approach we explicitly and wisely rejected in Whren:
De novo resentencing is in essence a license for the parties to introduce issues, arguments, and evidence that they should have introduced at the original sentencing hearing. The alternative of requiring the parties to raise all relevant issues at the original sentencing hearing serves both equity and efficiency: Each party gets early notice of the other’s position, and the district court can resolve all material issues early on — when the record is fresh in mind — and in a single proceeding, thereby minimizing the scope of any second proceeding, i.e., should the first result in a remand.
Whren, 111 F.3d at 959-60. I am baffled by the court’s willingness to adopt an interpretation of Rule 32(b)(6)(D) that (1) sanctions the wasteful de novo resentenc-ing described above; (2) effectively overturns Whren, which the majority does not even attempt to harmonize with the Rule; (3) was urged by neither party,1 see infra Part II.A; (4) is not the most natural reading of the Rule; and (5) cuts against the case law of the other “waiver” circuits, which do not even mention the Rule under similar circumstances, much less hold that it has the broad application the majority suggests. See United States v. Ticchiarelli, 171 F.3d 24, 32 (1st Cir.) (adopting Whren’s waiver approach without mentioning Rule 32), cert. denied, 528 U.S. 850, 120 S.Ct. 129, 145 L.Ed.2d 109 (1999); United States v. Marmolejo, 139 F.3d 528, 530-31 (5th Cir.) (same), cert. denied, 525 U.S. 1056, 119 S.Ct. 622, 142 L.Ed.2d 561 (1998); United States v. Parker, 101 F.3d 527, 528 (7th Cir.1996) (adopting waiver approach similar to that of Whren without mentioning Rule 32).
I take issue as well with the majority’s suggestion that the language of Rule 32(c)(1) supports permitting McCoy to raise her Note 7 objection at resentencing. See maj. op. at 565 (“Rule 32(c)(l)’s language ... provides a broad opportunity to comment, and we think McCoy’s perjury-*570specific contention clearly qualified.”). Rule 32(c)(1) provides that
[a]t the sentencing hearing, the court must afford counsel for the defendant and for the Government an opportunity to comment on the probation officer’s determinations and on other matters relating to the appropriate sentence, and must rule on any unresolved objections to the presentence report.... For each matter controverted, the court must make either a finding on the allegation or a determination that no finding is necessary because the controverted matter will not be taken into account in, or will not affect, sentencing.
Fed.R.Crim.P. 32(c)(1) (emphasis added). The court’s apparently sweeping view of a party’s “opportunity to comment on ... other matters relating to the appropriate sentence,” maj. op. at 565 (quoting Fed. R-CkimP. 32(c)(1)), would permit at resen-tencing an objection that at the original sentencing would not have “immediately affect[ed]” a defendant’s combined offense level. Id. But that interpretation seriously misreads the Rule in its entirety. Rule 32(c)(l)’s reference to “other matters relating to the appropriate sentence” does not include McCoy’s belated Note 7 objection, which constitutes instead a “comment on the probation officer’s [previous obstruction-of-justice] determinations.” Fed. R.CrimP. 32(c)(1). By operation of text and under any reasonable reading of Rule 32 as a whole, “other matters relating to the sentence” do not include “comments] on the probation officer’s determinations.” Id. (emphasis added); see Webster’s Third New International Dictionary, Unabridged 1599 (1981) (“other” means “not being the one ... first mentioned or of primary concern” (emphasis added)); see also United States v. Chung, 261 F.3d 536, 539 (5th Cir.2001) (“Rule 32(b)(6)(B)’s deadline ... would be meaningless if the district court were obliged to entertain new objections at the sentencing hearing” pursuant to Rule 32(c)(1)). Indeed, the cases that mention “other matters relating to the appropriate sentence” include “matters” such as a district court’s sua sponte upward (or downward) departure, its imposition of a special condition of supervised release or any other condition of sentencing “not expressly contemplated by the [Guidelines.” E.g., United States v. Angle, 234 F.3d 326, 347 (7th Cir.2000), cert. denied, 533 U.S. 932, 121 S.Ct. 2556, 150 L.Ed.2d 722 (2001); see also, e.g., United States v. Hernandez, 251 F.3d 1247, 1250-52 (9th Cir.), reh’g denied, 280 F.3d 1216 (9th Cir.2001); United States v. Queensborough, 227 F.3d 149, 153-55 (3d Cir.2000), cert. denied, 531 U.S. 1131, 121 S.Ct. 894, 148 L.Ed.2d 800 (2001); United States v. Pankhurst, 118 F.3d 345, 357 (5th Cir.), cert. denied, 522 U.S. 1030, 118 S.Ct. 630, 139 L.Ed.2d 609 (1997); United States v. Edgin, 92 F.3d 1044, 1048-49 (10th Cir.1996), cert. denied, 519 U.S. 1069, 117 S.Ct. 714, 136 L.Ed.2d 633 (1997).
The United States Supreme Court has observed that, in conjunction with the integrated process set forth in Rule 32(b)(6), Rule 32(c)(1) was designed to “promot[e] focused, adversarial resolution of the legal and factual issues relevant to fixing Guidelines sentences.” Burns v. United States, 501 U.S. 129, 137, 111 S.Ct. 2182, 115 L.Ed.2d 123 (1991). Whren dovetails with a proper reading of the Rule by requiring the parties to “raise all relevant issues at the original sentencing hearing,” thereby ensuring that “[e]ach party gets early notice of the other’s position [so that] the district court can resolve all material issues early on [and] when the record is fresh in mind.” Whren, 111 F.3d at 959-60. I acknowledge that Rule 32, Bums and Whren direct the parties to raise only “relevant” or “material” issues at the original sentencing — so that they do not waste *571the district court’s time — but I also recognize (as the majority does not) that McCoy’s Note 7 objection was “relevant” under circuit precedent. See infra Part II.B.
II.
Even if I were to accept the proposition that Rule 32(b)(6)(D) required the district court at resentencing to decide whether McCoy failed “for good cause shown” to raise the Note 7 objection at her original sentencing, I could not agree with the result reached today because (1) neither the government nor the defendant relied on the Rule at the panel stage and neither has urged (at any stage) the interpretation the majority adopts and applies retroactively; and (2) in any event, Whren holds by necessary implication that in this circuit a defendant cannot show “good cause” to raise a “new objection” at resentencing under Rule 32(b)(6)(D) if he had incentive to raise the objection earlier.

A.

The court’s focus on Rule 32 at the en banc stage is surprising. Our en banc briefing order directed the parties “to address in their briefs only the issue of whether the exception established in United States v. Whren, 111 F.3d 956 (D.C.Cir.1997), for arguments ‘made newly relevant by the court of appeals’ decision — whether by the reasoning or by the result,’ id. at 960, applies to this case.” Br. Order. Although the parties discussed Rule 32 in their supplemental briefs, neither party described any interplay of the Rule with Whren. Accordingly, we have been deprived of meaningful assistance from either the government or the federal public defender on the matter. In her en banc brief, McCoy did not submit that Rule 32(b)(6)(D) would have permitted her to raise her Note 7 objection at resentencing, see supra note 1; instead she claimed that Whren did not preclude her from doing so. She did claim that at her original sentencing “the Note 7 issue was not ‘material.’ ” See Supp. Reply Br. of Appellant at 3. But that simply brings us back to Whren, under which we must decide whether the Note 7 objection became “newly relevant” (i.e., newly “material”) after our remand in McCoy I. I would hold that it did not. See infra Part II.B.
I am also surprised by the court’s willingness to include an advisory opinion guiding a district court’s good cause determination, see maj. op. at 565-66; the majority’s list of possible good cause factors is unnecessary to deciding the question before us. Even more disturbing, the court — while conceding that the question of good cause is within the district judge’s discretion in the first instance — “think[s] it clear that a district court finding of good cause would not have been an abuse of discretion.” Id. at 566. I am at a loss; how can this proposition be clear when the parties have had no chance to test it in an adversarial context, whether before the district court, the panel or the en banc court?

B.

The court observes that “the Whren test must be understood in light of [Rule 32],” maj. op. at 564, but fails to acknowledge the converse: the Rule must be understood in light of the Whren test. Whren holds that
[a] defendant should not be held to have waived an issue if he did not have a reason to raise it at his original sentencing; but neither should a defendant be able to raise an issue for the first time upon resentencing if he did have reason but failed nonetheless to raise it in the earlier proceeding.
*572Whren, 111 F.3d at 960 (emphasis added). The majority’s repeated references to the Note 7 objection as “a contention that was contingently relevant in the initial sentencing,” maj. op. at 561-62 (emphasis in original); see also id. at 563-64 (“potentially relevant”), 564 (“purely contingent”), 566 (“doubly contingent”), reveal its profound misunderstanding of the Whren rule. It should be clear by now that Whren defines relevance (or materiality) in terms of incentive, not of potentiality, imminence or certainty of effect. In this circuit, there is no such thing as a “contingently relevant” contention, much less a “doubly contingent” one; a defendant either has incentive at the initial sentencing to raise his objection or he does not. Following Whren jot-for-jot in Ticchiarelli, the First Circuit recognized this explicitly:
Whether there is a waiver depends not ... on counting the number of missed opportunities (hearings, motions, etc.) to raise an issue, but on whether the party had sufficient incentive to raise the issue in prior proceedings. See United States v. de la Cruz-Paulino, 61 F.3d 986, 994 n. 5 (1st Cir.1995) (noting, in the context of Fed.R.CrimP. 12, that “government violations of Rule 12(d)(2) should excuse a defendant’s failure to move to suppress evidence prior to trial ... since defendants have no incentive to move to suppress evidence that the government will not be introducing”); see also Whren, 111 F.3d at 960. This approach requires a fact-intensive, case-by-case analysis.
Ticchiarelli, 171 F.3d at 32-33; see also United States v. Hass, 199 F.3d 749, 753 (5th Cir.1999) (“[W]hether a defendant waived an issue for consideration at resen-tencing is determined by whether the defendant had an incentive to raise that issue in the prior proceedings.”), cert. denied, 531 U.S. 812, 121 S.Ct. 34, 148 L.Ed.2d 14 (2000). On the facts of Ticchiarelli, the court found that the defendant had not waived his resentencing objection by failing to raise it at his original sentencing because, by the time of that sentencing, “the district court had already issued a final ruling, memorialized in a published order” rejecting the argument. Ticchiar-elli, 171 F.3d at 33. Ticchiarelli plainly lacked incentive to raise the objection at his sentencing; acknowledging that fact, the court stated that its “waiver doctrine does not require that a defendant, in order to preserve his rights on appeal, raise every objection that might have been relevant if the district court had not already rejected the defendant’s arguments.” Id. (emphasis altered); see also United States v. Rhodes, 145 F.3d 1375, 1378 (D.C.Cir.1998) (permitting defendant to raise rehabilitation issue at resentencing where he “could not have argued at initial sentencing for a departure based upon post-sentence rehabilitative efforts since these efforts had not yet taken place” (internal quotation and alteration omitted)).
By contrast to Ticchiarelli’s new objection, McCoy’s Note 7 argument was not rejected by the district court before the original sentencing. Because she had no idea how the court was going to rule on any (much less all) of her sentencing challenges, McCoy had incentive to raise at the outset all objections she had to the revised presentence report to ensure that she received the lowest possible Guidelines range. In other words, McCoy had just as much incentive at sentencing as at resen-tencing to keep the gap in her offense levels at six, thereby minimizing the effect of the multi-group adjustment mandated by U.S.S.G. § 3D1.4. See McCoy II, 280 F.3d at 1063-64 (“Had she persuaded the sentencing judge [about one of her sentencing challenges] (as, we presume, was her purpose), McCoy’s ‘controlling’ false statement offenses level would have been *573reduced to 18, bringing it within four points of her perjury offense level and increasing the multi-group adjustment by one for a combined offense level of 20.”); maj. op. at 561-64 (explaining section 8D1.4’s application to this case). Had she raised the Note 7 claim at her original sentencing, she would have preserved the objection and averted the ensuing dispute.
* * &
Today’s decision does the district court no favor. Abandoning Whren’s bright-line waiver rule, the court (in dicta) replaces it with a non-exhaustive set of amorphous “McCoy factors”2 that will inundate district judges with “good cause” claims at resentencing. Many of those claims are bound to be as meritless as the one now before us; even if the district court is able to dismiss them out of hand, the time spent considering them will be ill spent.3
So begins the era of de novo resentenc-ing in the D.C. Circuit. Although some other circuits may be satisfied with the choice, I thought we had made a better decision. I respectfully dissent from the remand and would affirm the district court’s May 9, 2001 resentencing judgment.

. Although the parties expressed in their en banc briefs "views of the Rule's role,” maj. op. at 564, neither even remotely suggested the role the court propounds. See Supp. Br. of Appellee at 2, 5, 7, 9 n.4; Supp. Reply Br. of Appellant at 2-5. Indeed, McCoy herself argued that the "good cause” language of Rule 32(b)(6)(D) "applies only to objections that should have been made earlier under Fed.R.Crim.P. 32(b)(6)(B).” Supp. Reply Br. of Appellant at 4.


. One of the court’s factors in favor of finding good cause — "[a] person’s liberty is at stake,” maj. op. at 566 —is irrelevant. A person's liberty is always at stake at sentencing. (That is the point, after all.) The makeweight "liberty factor” does not assist a sentencing judge to distinguish one new objection from the next.
And although one of the majority’s factors against a finding of good cause — "[i]f the defendant withheld the claim for strategic reasons," id. at 566 —makes substantive sense, the court cavalierly dismisses the notion that the factor is met here. It seems to me that McCoy chose for tactical reasons not to raise the Note 7 objection when she was originally sentenced. She did initially challenge the obstruction-of-justice enhancement on double jeopardy grounds. She argued that because she had been "convicted of perjury for statements that she made during a bankruptcy proceeding,” and because she had made "precisely the same statement" during her criminal trial, "[t]o convict her of perjury and then to enhance her sentence on essentially the same conduct is unconstitutional [under] the Double Jeopardy Clause of the Constitution.” McCoy's Supp. Sentencing Mem. at 5 (quoted in McCoy I, 242 F.3d at 408). On appeal in McCoy I, however, she took the opposite position; she challenged the enhancement on sufficiency-of-the-evidence grounds and contended that the two statements were different. See McCoy I, 242 F.3d at 408 ("McCoy argues ... that her testimony was not the same in both proceedings....” (emphasis added)). In McCoy II, she asserts once again that she repeated "precisely the same statements” at her criminal trial that she made during the bankruptcy proceeding and that repeated perjuiy does not constitute a "significant further obstruction” under Note 7. Br. of Appellant at 19. Accordingly, even if Wkren did not leave McCoy without "good cause” to raise her new objection at resen-tencing, the tactics of her counsel would.
The court’s failure to include as one of its McCoy factors the defendant’s incentive to raise an objection at his original sentencing, see maj. op. at 565-66, seems to confirm that, after today, Wkren is nothing more than “a derelict on the waters of the law.” Lambert v. California, 355 U.S. 225, 232, 78 S.Ct. 240, 2 L.Ed.2d 228 (1957) (Frankfurter, J., dissenting).


. The majority observes that "[district judges may adopt standing orders to guide practitioners” pursuant to Fed.RXrim.P. 57(b). Maj. op. at 567. I, for one, would recommend they re-adopt Wkren.